Citation Nr: 0205823	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension (SMP) by reason of 
the appellant's need for the regular aid and attendance (A&A) 
of another individual.  

2.  Entitlement to SMP by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from October 1940 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the San Juan Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was last before the Board in April 1998, when the two 
remaining issues on appeal, as listed on the cover page of 
this decision, were remanded to the RO for specified further 
development.  The case has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The appellant is not blind, nor is he a patient in a 
nursing home.  

2.  The appellant is able to dress himself and care for 
himself without assistance; however, due to severe mental 
incapacity involving a significant loss of memory, he is 
unable to protect himself from the hazards or dangers 
incident to his daily environment without the regular A&A of 
another individual.  

3.  The appellant is not permanently bedridden or housebound; 
however, it cannot be determined from the current, 
insufficient evidentiary record whether or not he has a 
single permanent disability rated 100 percent disabling 
(without recourse to individual unemployability 
considerations under 38 C.F.R. § 4.17) and additional 
disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the permanent 
disability rated 100 percent disabling.  

4.  SMP due to the need for the regular A&A of another 
individual represents a greater benefit than SMP at the 
housebound rate.  



CONCLUSIONS OF LAW

1.  Entitlement to SMP by reason of the need for the regular 
A&A of another individual is found to exist.  38 U.S.C.A. 
§ 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 
(2001).  

2.  The appeal seeking SMP at the housebound rate is 
dismissed as moot, since a greater benefit has already been 
granted in this appeal.  38 U.S.C.A. § 1521 (West 1991 & 
Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMP-A&A

The appellant is rated permanently and totally disabled for 
pension purposes, and he is thus eligible to receive pension 
benefits (provided the income limits are met).  However, a 
pension claimant is eligible for a higher rate of pension if 
he is determined to be blind, or a patient in a nursing home, 
or in need of the regular aid and attendance (A&A) of another 
person.  38 U.S.C.A. §§ 1502(b), 1521 (West 1991 & Supp. 
2001).  

The following will be accorded consideration in determining 
the need for A&A: inability of a claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need A&A, not that there be 
a constant need.  Determinations that a veteran is so 
helpless as to be in need of A&A will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.352(a).  

The evidence of record does not show, nor does the appellant 
contend, that he is blind or a patient in a nursing home.  He 
was born in June 1915 and is currently almost 87 years old.  

The appellant was examined for A&A/housebound purposes in 
June 1996 in connection with several other specialist VA 
examinations for compensation purposes.  It was reported at 
that time that he had been diagnosed with diabetes about 15 
years previously.  He complained of cataracts in both eyes 
which resulted in poor vision despite the use of corrective 
lenses; of numbness and paresthesia of the feet and hands; of 
nocturnal cramps in the hands and legs; of pain in both knees 
which frequently buckled and caused him to fall; of pain in 
the left ankle since a fracture in 1944; and of non-radiating 
pain in the low back.  There was also a history of peptic 
ulcer disease, treated in the past with antacids and Zantac.  

The A&A examiner in June 1996 reported that the appellant 
limped slightly on the left leg and walked with a cane.  The 
appellant was only able to ambulate using his cane for short 
distances and had to stop frequently to rest due to shortness 
of breath.  He was reportedly able thus far to carry out the 
activities of daily living and to attend to the needs of 
nature by himself, and he was also able to travel out of his 
house to keep medical appointments or go to the pharmacy, 
barbershop or supermarket, usually accompanied by his wife. 
It was further reported on this examination that the 
appellant was not blind nor was he hospitalized.  

On a subsequent VA examination for A&A/housebound purposes in 
March 1999, similar findings were reported, and the examiner 
specifically stated that the appellant was not housebound, 
nor did he need the regular aid and attendance of another 
person.  However, at this time, the appellant was also 
accorded a VA psychiatric examination, which had not been 
performed during the earlier evaluations in June 1996.  It 
was reported on this examination that the appellant was not a 
reliable historian due to problems with his memory.  Thus, he 
was unable to recall many medical historical background 
events at all, and much information he did give to the 
examiner later proved to be inaccurate.  It was noticed by 
the examiner that, every time the appellant was asked for 
specific information, he would become very restless because 
he simply could not answer.  

The appellant's wife confirmed that he was very forgetful and 
that he kept losing things around the house.  Recently, he 
had lost his driver's license, which was very difficult to 
replace.  His wife stated that the appellant did not drive 
alone and that she always accompanied him to make sure that 
he didn't get lost.  On mental status examination, the 
appellant's answers were grossly relevant and coherent, but 
frequently inaccurate.  He was found to be oriented to person 
and place, but not adequately oriented in time.  He was not 
delusional, suicidal, or homicidal; but he had multiple 
somatic complaints.  His memory showed definite problems in 
recalling recent events, and his immediate recall was nil.  
His memory for past events was also found to be faulty for 
specific details.  His intellectual functioning was affected 
by his obviously limited capacity to retain and recall 
information.  His judgment was said to be fair, but his 
insight was poor.  It was further felt that he needed 
supervision in the handling of his monetary benefits.  The 
relevant Axis I diagnosis was of a cognitive disorder, not 
otherwise specified (most probably age related).  

Based upon a review of all of the relevant evidence as 
summarized above, the Board has concluded that the appellant, 
while physically capable of carrying out the activities of 
daily living and attending to the needs of nature by himself, 
nevertheless is unable to protect himself from the hazards or 
dangers incident to his daily environment without the regular 
A&A of another individual due to his severe mental 
incapacity, especially the loss of both recent and remote 
memory.  Thus, the need for the regular aid and attendance of 
another individual has been demonstrated.  

Furthermore, although these memory problems are first 
mentioned in the March 1999 VA psychiatric examination, 
earlier references to the appellant always being accompanied 
by his wife strongly indicate to the Board that the 
appellant's need for A&A has been present since the filing of 
the claim in June 1995.  Accordingly, as to the issue of 
entitlement to SMP because of the need for the regular A&A of 
another individual, the appeal will be allowed as to this 
issue.  


SMP-HOUSEBOUND

The threshold requirement for SMP at the housebound rate is 
"a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability...)"  38 C.F.R. § 3.351(d).  
Then, in order to qualify for SMP at the housebound rate, the 
evidence must also demonstrate either: (1) "additional 
disability or disabilities independently ratable at 
60 percent or more;" or (2) "permanently housebound" 
status.  38 C.F.R. § 3.351(d)(1)&(2).  

The evidence of record clearly establishes that the appellant 
is not permanently housebound.  He is able to leave his house 
to shop and/or go to church at will; he is even able to drive 
a car-so long as his wife accompanies him.  However, the 
current record does not permit the Board to make the other 
factual findings necessary to adjudicate this claim.  This is 
not crucial to consideration of this issue, however, as is 
explained below.

In the April 1998 remand, the Board pointed out that the 
appellant's disabilities had not been rated since 1976, and 
that the rating criteria for several of his disabilities had 
changed in the intervening period.  The Board also pointed 
out that some of the appellant's current disabilities, 
specifically mentioning diabetes, had never been rated at all 
by the RO because they had first appeared after 1976.  By 
rating action dated in May 1998, before according the 
appellant the current medical examinations ordered by the 
Board, the RO listed ratings for some of the appellant's many 
disabilities of record.  Unfortunately, the evidentiary 
record returned to the Board following the April 1998 remand 
still does not reflect current ratings for several 
disabilities reflected by the evidence, specifically 
including diabetes, peptic ulcer disease, and urinary bladder 
cancer.  

Fortunately, having granted the greater benefit of SMP at the 
A&A rate, the Board need not remand the issue of SMP at the 
housebound rate once again because the appeal concerning this 
issue has been rendered moot by the grant of the greater 
benefit.  Accordingly, the appeal as to this issue (SMP at 
the housebound rate) will be dismissed.  Current ratings of 
all disabilities of record do not appear to be needed for any 
other purpose.  


ORDER

Entitlement to SMP due to the need for the regular A&A of 
another individual is established.  To this extent, the 
appeal is granted.  

The appeal concerning the issue of entitlement to SMP at the 
housebound rate having become moot due to the grant of a 
greater benefit, the appeal as to that issue is dismissed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

